DETAILED ACTION
Claims 1-19 are pending.  Claim 20 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor U.S. Patent Publication No. 20210371266 (hereinafter Connor) in view of Pandiarajan et al. U.S. Patent Publication No. 20150178721 (hereinafter Pandiarajan) and further in view of Long U.S. Patent Publication No. 20170293983 (hereinafter Long).
Regarding claim 1, Connor teaches a method of dispensing a custom beverage from a beverage dispenser in a contactless manner [0010 — a computer implemented method of beverage fulfillment t with electronic communications between a mobile device and a beverage dispenser, via a web server; 0042-0045 —  a user with contactless access for beverage purchases as described herein], the method comprising: 
displaying a QR code, by the beverage dispenser, wherein the QR code corresponds to a microsite for selecting a custom beverage [0042, Fig. 2 — At step 253, the beverage dispenser 102 displays, on a graphical user interface 104, a barcode 155 that includes an encrypted URL and at communications connection 251, the beverage dispenser 102 sends that barcode 155 to the API gateway server 123 along with the previously received security token, which is updated every 10 seconds. At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage]; 
receiving a selection of a custom beverage and an option of the custom beverage to be dispensed via the microsite [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup (options); 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages]; 
generating, via the microsite, the selected custom beverage and the selected option [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup (options); 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages]; 
dispensing the selected custom beverage in the selected option [0033, 0042 — beverage dispenser 102 includes a user interface 104, such as a display 107 for selecting a desired beverage to be poured from a nozzle 106 on the beverage dispenser 102…  the API gateway relays the pour events from the mobile devices to the dispenser].
But Connor fails to clearly specify a volume of a beverage, generating, a QR code corresponding to the selected custom beverage and the selected volume; reading the generated QR code by a reader of the beverage dispenser; and dispensing the selected custom beverage in the selected volume based on the QR code.
However, Pandiarajan teaches generating a QR code corresponding to the selected custom beverage and the selected option [0027 , Fig. 1—  The retail kiosk 21 may be one of a plurality of retail kiosks operative to interact with users and users' mobile devices using QR codes dynamically generated by the users' mobile devices. For such purposes, the retail kiosk 21 includes a QR reader 21a operative to scan and/or read QR codes placed within its line of sight, such as QR codes displayed on a mobile device 13…  retail kiosk 21 can optionally include a dispenser 21c configured to provide products to users of the kiosk (e.g., a DVD that is rented through the kiosk, a coffee that is purchased through the kiosk, or the like); 0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee… in response to the selection, the application executing on the mobile device generates a QR code encoding an identifier for the user account and an identifier for the user selection in step 207]; 
reading the generated QR code by a reader of the beverage dispenser [0027, Fig. 1 — QR reader 21a operative to scan and/or read QR codes; 0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the QR code displayed on the mobile device is read by the QR reader in step 211. The QR code, as read by the reader, can then be processed for use by the retail kiosk 21]; and 
dispensing the selected custom beverage in the selected option based on the QR code [0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
Connor and Pandiarajan are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by Connor, by incorporating the above limitations, as taught by Pandiarajan.  
One of ordinary skill in the art would have been motivated to do this modification to communicate the user selection to the beverage dispenser without requiring a network connection with the mobile device, thus improving security for the various devices.  Furthermore, it would have been obvious to a person of ordinary skill in the art to simply substitute the known QR scanning communication scheme of Pandiarajan for the communication scheme of Connor for the predictable result of a beverage dispensing method that utilizes QR scanning to communicate a user selection to a beverage dispenser.
But the combination of Connor and Pandiarajan fails to clearly specify selecting a volume of a beverage to be dispensed as a selected option.
However, Long teaches selecting a volume of a beverage to be dispensed as a selected option [0069, Fig. 3 —  The next selection touch screen display is used for a volume selector wherein the consumer is selecting cup size 310, from cup sizes including for example small 312, medium 314, large 316; 0092, 0100, Fig. 14 —  a user customized beverage ingredients, ingredient portions, temperature and volume touch screen selector 1430 display.].
Connor, Pandiarajan and Long are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor and Pandiarajan, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred size of beverage, as suggested by Long [0063].  Furthermore, it would have been obvious to a person of ordinary skill in the art to simply substitute the known volume of Long for the beverage options of Connor and Pandiarajan for the predictable result of a beverage dispensing method that allows user selection of a beverage volume option.
Regarding claim 2, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches that receiving the selection of the custom beverage comprises receiving a selection of a type of beverage and a beverage flavoring [0002 — beverage dispensing system as a whole to provide as many different types and flavors of beverages as may be possible; 0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage; 0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup; 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages]. 
Further, Long teaches that receiving the selection of the custom beverage comprises receiving a selection of a type of beverage and receiving a selection of a flavoring [0066-0068, Fig. 2 — The consumer uses a touch screen display for selecting beverage type 220… The subsequent touch screen display is used for selecting flavor portions 250 including in this example flavors wherein the consumer may select a number of portions ranging from 0 to 5 by touching the portion selection scale for each of the flavors they wish to select. ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred type and flavoring of beverage, as suggested by Long [0066-0068].  
Regarding claim 3, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches receiving the selection of the custom beverage comprises receiving a selection [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup] and a carbonation level of the beverage [0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage].
Further, Long teaches that receiving the selection of the custom beverage comprises receiving a selection of an ingredient level of the beverage [0066-0069, Figs. 2-3 — The consumer uses a touch screen display for selecting beverage type 220… The subsequent touch screen display is used for selecting flavor portions 250 including in this example flavors wherein the consumer may select a number of portions ranging from 0 to 5 by touching the portion selection scale for each of the flavors they wish to select (ingredient level)…  The selecting sweetener 300 selector may for example include sugar 012345 302, honey 012345 304, agave nectar 012345 306, and creamer 012345 308. The consumer is this example has selected 2 portions of sugar.; 0159, Fig. 36 —  The flavor touch screen slide portion controller includes portion gradient markings that range from 0 to 10 portions of one embodiment.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred ingredient level in their beverage, as suggested by Long [0066-0069], for example a preferred carbonation level.  
Regarding claim 4, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches receiving the selection of the custom beverage comprises receiving a selection [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup] and a flavoring level of the beverage [0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage; 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages].
Further, Long teaches that receiving the selection of the custom beverage comprises receiving a selection of an ingredient level of the beverage [0066-0069, Figs. 2-3 — The consumer uses a touch screen display for selecting beverage type 220… The subsequent touch screen display is used for selecting flavor portions 250 including in this example flavors wherein the consumer may select a number of portions ranging from 0 to 5 by touching the portion selection scale for each of the flavors they wish to select (ingredient level)…  The selecting sweetener 300 selector may for example include sugar 012345 302, honey 012345 304, agave nectar 012345 306, and creamer 012345 308. The consumer is this example has selected 2 portions of sugar.; 0159, Fig. 36 —  The flavor touch screen slide portion controller includes portion gradient markings that range from 0 to 10 portions of one embodiment.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred ingredient level in their beverage, as suggested by Long [0066-0069], e.g. a preferred flavoring level.  
Regarding claim 5, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches receiving the selection of the custom beverage comprises receiving a selection [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup] and a flavoring level of the beverage [0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage; 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages].
Further, Long teaches that receiving the selection of the custom beverage comprises receiving a selection of a temperature of the beverage [0066-0069, Figs. 2-3 — The touch screen display shows in this example a screen for selecting beverage temperature 240 including very hot 242, hot 244, warm 246, cold 247, and ice 248. In this example the consumer has selected hot 244.; 0092, 0100, Fig. 14 —  a user customized beverage ingredients, ingredient portions, temperature and volume touch screen selector 1430 display.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Long.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with the beverage at their preferred temperature, as suggested by Long [0066-0069].  
Regarding claim 6, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches receiving the selection of the custom beverage via the microsite is performed using a mobile electronic device [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup (options); 0074, Fig. 7 —  a main screen 702 may present a graphical user interface with a plurality of buttons for making a beverage selection. For example, one or more of the buttons 704 on the main screen 702 are for navigating to sub-screens with different categories of beverages].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Connor, Pandiarajan and Long in view of Barnett U.S. Patent Publication No. 20160287008 (hereinafter Barnett).
Regarding claim 7, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Connor teaches the custom beverage is being dispensed by the beverage dispenser [0033, 0042 — In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup… beverage dispenser 102 includes a user interface 104, such as a display 107 for selecting a desired beverage to be poured from a nozzle 106 on the beverage dispenser 102…  the API gateway relays the pour events from the mobile devices to the dispenser].
But the combination of Connor, Pandiarajan and Long fails to clearly specify displaying in real-time a volume of the beverage dispensed while the beverage is being dispensed by the beverage dispenser.
However, Barnett teaches displaying in real-time a volume of the beverage dispensed while the beverage is being dispensed by the beverage dispenser [0071, Fig. 7 — an exemplary operational display 600 on visual display 180…   Shown is the total time of the sequence at the beginning and end as well as the elapsed time during the sequence... Optionally, display 180 may show a volume dispensed instead of an elapsed time during the brewing phases].
Connor, Pandiarajan, Long and Barnett are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Barnett.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of beverages in a manual mode by providing monitoring of dispensed volume, as suggested by Barnett [0061, 0071].
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Connor, Pandiarajan and Long in view of Gerhard et al. U.S. Patent Publication No. 20170287258 (hereinafter Gerhard).
Regarding claim 8, the combination of Connor, Pandiarajan and Long teaches all the limitations of the base claims as outlined above. 
Further, Pandiarajan teaches that dispensing the custom beverage occurs after reading the QR code via the beverage dispenser [0027, Fig. 1 — QR reader 21a operative to scan and/or read QR codes; 0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the QR code displayed on the mobile device is read by the QR reader in step 211. The QR code, as read by the reader, can then be processed for use by the retail kiosk 21; 0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
But the combination of Connor, Pandiarajan and Long fails to clearly specify that dispensing the item occurs after a predetermined period of time.
However, Gerhard teaches that dispensing the custom beverage occurs after a predetermined period of time [0060-0065, Fig. 4 —  the climate-controlled smart vending machine may be a refrigerated vending machine configured to chill one or more items (e.g., beverages) before vending a selected item to a user based on an input… . If the selected item is not yet chilled, a user may be informed via the input module 414 that the selected item is not currently available. If the selected item is not currently available, the input module 414 may communicate with the computer system/server 414 to determine an estimated “wait time.” The wait time may be the approximate amount of time required before the selected item is chilled. The user may wait the determined wait time before the desired item is dispensed,].
Connor, Pandiarajan, Long and Gerhard are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Connor, Pandiarajan and Long, by incorporating the above limitations, as taught by Gerhard.  
One of ordinary skill in the art would have been motivated to do this modification so that the beverage is at an appropriate temperature, as suggested by Gerhard [0060-0065].

Claim(s) 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandiarajan in view of Merali et al. U.S. Patent Publication No. 20170238753 (hereinafter Merali).
Regarding claim 9, Pandiarajan teaches a method of selecting and dispensing a custom beverage using a mobile electronic device [0033-0043, Fig. 2 —  a method 200 for dynamically generating a QR to dispense a beverage using a mobile device], the method comprising: 
receiving selection of the custom beverage, wherein receiving selection of the custom beverage comprises receiving selection of a type of beverage and receiving selection of a flavoring [0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee (type) to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha (flavoring), and/or other additives to the coffee… in response to the selection, the application executing on the mobile device generates a QR code encoding an identifier for the user account and an identifier for the user selection in step 207]; 
generating a QR code corresponding to the custom beverage [0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee (type) to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha (flavoring), and/or other additives to the coffee… in response to the selection, the application executing on the mobile device generates a QR code encoding an identifier for the user account and an identifier for the user selection in step 207]; and 
displaying the QR code on the mobile electronic device [0039-0043, Fig. 2 — the QR code displayed on the mobile device is read by the QR reader in step 211. The QR code, as read by the reader, can then be processed for use by the retail kiosk 21], 
wherein when the QR code is read by a reader of a beverage dispenser [0027, Fig. 1 — QR reader 21a operative to scan and/or read QR codes; 0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the QR code displayed on the mobile device is read by the QR reader in step 211. The QR code, as read by the reader, can then be processed for use by the retail kiosk 21], the custom beverage is dispensed by the beverage dispenser [0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
But Pandiarajan fails to clearly specify receiving selection of the custom beverage in a user account, storing the custom beverage in the user account and generating a QR code corresponding to the stored custom beverage.
However, Merali teaches receiving selection of the custom beverage in a user account, storing the custom beverage in the user account and generating a QR code corresponding to the stored custom beverage [0229, Fig. 41 — processor 3100 may be configured to store the custom blend recipe to the associated user profile and databases 400, 450. For example, a electronic code (e.g. barcode or QR cord) may be generated for the custom blend and stored in the databases, and further linked to the user profiles; 0234-0237, Fig. 42 — process 600 may be implemented by processor 3100 to obtain the appropriate blend recipe from user through: 1) custom blend; 2) code scanning; or 3) menu selection at step 530 of process 500; 0027 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea].
Pandiarajan and Merali are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by Pandiarajan, by incorporating the above limitations, as taught by Merali.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of user customized beverages, as taught by Merali [0004-0005, 0267], without the user needing to enter their custom selection multiple times.
Regarding claim 10, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
Further, Pandiarajan teaches the selected option of the custom beverage is dispensed when the QR code is read by the reader of the beverage dispenser [0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
Further, Merali teaches that receiving selection of the custom beverage comprises receiving selection of a volume of the custom beverage to be dispensed [0227 — at step 550, other serving factors are determined including for example a water volume and/or a water temperature for said blend product. Such factors may also be determined, in some embodiments, based on a pre-determined value as stored in product database 450 or by user customization. For example, a user may wish to reduce the overall volume of beverage; 0299 — a user may select a quantity and/or quality of product], wherein the selected volume of the custom beverage is dispensed when the QR code is read by the reader of the beverage dispenser [0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee (type) to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha (flavoring), and/or other additives to the coffee… in response to the selection, the application executing on the mobile device generates a QR code encoding an identifier for the user account and an identifier for the user selection in step 207; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Merali.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of a beverage in a user preferred volume, as suggested by Merali [0004-0005, 0227, 0299].
Regarding claim 12, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
Further, Merali teaches receiving selection of the custom beverage is performed [0229, Fig. 41 — processor 3100 may be configured to store the custom blend recipe to the associated user profile and databases 400, 450. For example, a electronic code (e.g. barcode or QR cord) may be generated for the custom blend and stored in the databases, and further linked to the user profiles; 0234-0237, Fig. 42 — process 600 may be implemented by processor 3100 to obtain the appropriate blend recipe from user through: 1) custom blend; 2) code scanning; or 3) menu selection at step 530 of process 500] and operating the mobile device at a location remote from the beverage dispenser [0133 —  The mobile application may also be configured to generate 2D barcodes that can be read by a kiosk 1200 or directly by dispensing device 110. In some embodiments, the mobile application may be configured to provide remote access and/or control functionality associated with the kiosk.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by selecting a custom beverage at a location remote from the beverage dispenser so that the user could conveniently enter their beverage selection without being required to be present at the beverage dispenser.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pandiarajan and Merali in view of Connor.
Regarding claim 11, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
Further, Pandiarajan receiving selection of the custom beverage comprises receiving selection of a flavoring [0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee (type) to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha (flavoring), and/or other additives to the coffee].
Further, Merali teaches that receiving selection of the custom beverage comprises receiving selection of flavoring level [0267 — users or customers can create blends on their smartphone 1300, computer 1300, or the kiosk 1200 itself. They can select ingredients or products, and ratio(s) as between those ingredients, water temperature, volume of water, sweetener (flavoring), and associated quantity of each product], and a beverage temperature [0292 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea; and, (b) custom-made tea bags that may be taken home for subsequent brewing. In some embodiments, there may be various options for indicating the heat of the tea, which may include, but are not limited to, preparing tea that is heated, cold, and/or room temperature. For example, the system may be configured such that the user may select the temperature].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Merali.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of a beverage at a user preferred temperature, as suggested by Merali [0004-0005, 0292].
But the combination of Pandiarajan and Merali fails to clearly specify a carbonation level.
However, Connor teaches that receiving the selection of the custom beverage comprises receiving a selection [0042, Fig. 2 — At step 254, a customer scans the 2D barcode (i.e., the QR code 155), approves launching a web browser on the mobile device 122, and opens a mobile version of a website on the mobile device 122… In step 256, the consumer uses graphical user interface selection options displayed on the mobile device 122, received from the API gateway server 123, to select a beverage… selections may include mixing beverage selections at desired proportions in a single cup] and a carbonation level of the beverage [0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage].
Pandiarajan, Merali and Connor are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Connor.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred beverage blend including a carbonation level, as suggested by Connor [0033, 0088].
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pandiarajan and Merali in view of Newman et al. U.S. Patent Publication No. 20190164237 (hereinafter Newman).
Regarding claim 13, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
But the combination of Pandiarajan and Merali fails to clearly specify tracking a hydration level of a consumer by tracking a total volume of custom beverages dispensed.
However, Newman teaches tracking a hydration level of a consumer by tracking a total volume of custom beverages dispensed [0073 — For certain established controls, such as those relating to portion restrictions (total volume, total calories, amount of sugar, etc.), characteristics of the beverages dispensed (e.g., volume of beverage dispensed, caloric value of the beverage dispensed, amount of sugar in the beverage dispensed, etc.) for a given user or class of users may be saved to a memory of the dispensing device or external device each time a beverage is dispensed for the user or class of users.].
Pandiarajan, Merali and Newman are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Newman.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate monitoring and restricting a user’s beverage consumption, as suggested by Newman [0073] thus preventing overconsumption/hydration.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pandiarajan and Merali in view of Barnett.
Regarding claim 14, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
Further, Pandiarajan teaches the custom beverage is being dispensed by the beverage dispenser [0036-0037, Fig. 2 — the selection may be for a dark roast coffee to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha, and/or other additives to the coffee; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code].
But the combination of Pandiarajan and Merali fails to clearly specify displaying in real-time a volume of the beverage dispensed while the beverage is being dispensed by the beverage dispenser.
However, Barnett teaches displaying in real-time a volume of the beverage dispensed while the beverage is being dispensed by the beverage dispenser [0071, Fig. 7 — an exemplary operational display 600 on visual display 180…   Shown is the total time of the sequence at the beginning and end as well as the elapsed time during the sequence... Optionally, display 180 may show a volume dispensed instead of an elapsed time during the brewing phases].
Pandiarajan, Merali and Barnett are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Barnett.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of beverages in a manual mode by providing monitoring of dispensed volume, as suggested by Barnett [0061, 0071].
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pandiarajan and Merali in view of Leas et al. U.S. Patent No. 3768701 (hereinafter Leas).
Regarding claim 15, the combination of Pandiarajan and Merali teaches all the limitations of the base claims as outlined above. 
But the combination of Pandiarajan and Merali fails to clearly specify tracking a total number of beverages dispensed by the beverage dispenser.
However, Leas teaches tracking a total number of beverages dispensed by the beverage dispenser [col. 1 lines 9-13 — the term "liquid" applies to beverages, such as liquor, soda and the like although the dispensing system hereof and receptacles therefor will be described specifically in terms of dispensing liquor; col. 9 lines 48-57 — It will be appreciated that the three pulse counters serve the entire system whereby the total number of measured pours dispensed, of whatever kind of liquid, would be recorded as the sum of the counts on the three pulse counters.].
Pandiarajan, Merali and Leas are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Pandiarajan and Merali, by incorporating the above limitations, as taught by Leas.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate inventory control, as taught by Leas [col. 3 lines 28-31].
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merali in view of Ramos et al. U.S. Patent Publication No. 20140196811 (hereinafter Ramos).
Regarding claim 16, Merali teaches a method of dispensing a custom beverage using a beverage dispenser [0126-0129 , Figs. 41-42 —  a system, method, and a device operable for preparation of beverages or product … dispensing device 110 may dispense a brewed cup of tea, or a sealed tea bag, on demand based on user selection or customization in accordance with embodiments described herein], comprising: 
reading a code of a beverage container by a reader of the beverage dispenser [0134-0135 — The NFC tag on the mug 1350 (beverage container) may be pre-programmed or customized to store electronic data representative of a favorite blend of the user 30. The NFC reader on dispensing device 110 may receive the electronic data wirelessly or upon contact with the mug 1350], 
wherein the code corresponds to the custom beverage and a volume of the custom beverage to be dispensed [0129 —  dispensing device 110 may dispense a brewed cup of tea, or a sealed tea bag, on demand based on user selection or customization in accordance with embodiments described herein; 0134-0135 — The NFC tag on the mug 1350 may be pre-programmed or customized to store electronic data representative of a favorite blend of the user 30. The NFC reader on dispensing device 110 may receive the electronic data wirelessly or upon contact with the mug 1350. Dispensing device 110 may then act accordingly… a RF reader in the dispensing device 110 may be configured to detect Radio Frequency (RF) tags. The RF tag may enable the device 110 to communicate with user devices 1300 such as smart phones, smart watches, as well as with passive RF tags embedded within a mug; 0227 — at step 550, other serving factors are determined including for example a water volume and/or a water temperature for said blend product. Such factors may also be determined, in some embodiments, based on a pre-determined value as stored in product database 450 or by user customization. For example, a user may wish to reduce the overall volume of beverage; 0299 — a user may select a quantity and/or quality of product]; and 
dispensing automatically a volume of the custom beverage into the beverage container based on the code of the beverage container [0129 —  dispensing device 110 may dispense a brewed cup of tea, or a sealed tea bag, on demand based on user selection or customization in accordance with embodiments described herein; 0134-0135 — The NFC tag on the mug 1350 may be pre-programmed or customized to store electronic data representative of a favorite blend of the user 30. The NFC reader on dispensing device 110 may receive the electronic data wirelessly or upon contact with the mug 1350. Dispensing device 110 may then act accordingly; 0227 — at step 550, other serving factors are determined including for example a water volume and/or a water temperature for said blend product. Such factors may also be determined, in some embodiments, based on a pre-determined value as stored in product database 450 or by user customization. For example, a user may wish to reduce the overall volume of beverage; 0299 — a user may select a quantity and/or quality of product] and a QR code [0220-0221 — The data signal transmitted may also simply indicate a beverage ID (e.g. a QR or barcode scanned by kiosk 1200),].
But Merali fails to clearly specify a QR code of a beverage container and receiving the beverage container in a beverage container receiving area of the beverage dispenser.
However, Ramos teaches a QR code of a beverage container [0016-0018, Fig. 1 —  The barcode 104 may be located on the beverage container 102 such that it aligns with the barcode reader 110 and can be read by the barcode reader 110 automatically… the barcode 104 may include any type of barcode that provides a unique identifier, e.g., a universal product code (UPC) barcode, a quick response (QR) code] and receiving the beverage container in a beverage container receiving area of the beverage dispenser [0016-0018, Fig. 1 — The barcode 104 may be located on the beverage container 102 such that it aligns with the barcode reader 110 and can be read by the barcode reader 110 automatically… barcode 104 may be read irrespective of the orientation of the beverage container 102 when pressed against the dispensing handle 108 (hence beverage container in a beverage container receiving area of the beverage dispenser — see Fig. 1)].
Merali and Ramos are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by Merali, by incorporating the above limitations, as taught by Ramos.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate dispensing of user customized beverages using only a simple barcode on a container and to facilitate the actual dispensing of the beverage into the container, as suggested by Ramos [0016-0018].  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known QR code for the known NFC tag of the container for the predictable result of a custom beverage dispensing method based on a container with a QR code.
Regarding claim 17, the combination of Merali and Ramos teaches all the limitations of the base claims as outlined above. 
Further, Merali teaches receiving a selection of the custom beverage in a user account on a mobile electronic device [0267 — users or customers can create blends on their smartphone 1300 (mobile electronic device), computer 1300, or the kiosk 1200 itself; 0229, Fig. 41 — processor 3100 may be configured to store the custom blend recipe to the associated user profile and databases 400, 450. For example, a electronic code (e.g. barcode or QR cord) may be generated for the custom blend and stored in the databases, and further linked to the user profiles; 0234-0237, Fig. 42 — process 600 may be implemented by processor 3100 to obtain the appropriate blend recipe from user through: 1) custom blend; 2) code scanning; or 3) menu selection at step 530 of process 500; 0027 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea]; and 
encoding the code of the beverage container with the selected custom beverage prior to reading the code of the beverage container by the reader of the beverage dispenser [0134-0135 — The NFC tag on the mug 1350 (beverage container) may be pre-programmed or customized to store electronic data representative of a favorite blend of the user 30. The NFC reader on dispensing device 110 may receive the electronic data wirelessly or upon contact with the mug 1350 — in order to read the code, it needs to have been previously encoded; 0229, Fig. 41 — processor 3100 may be configured to store the custom blend recipe to the associated user profile and databases 400, 450. For example, a electronic code (e.g. barcode or QR cord) may be generated for the custom blend and stored in the databases, and further linked to the user profiles; 0234-0237, Fig. 42 — process 600 may be implemented by processor 3100 to obtain the appropriate blend recipe from user through: 1) custom blend; 2) code scanning; or 3) menu selection at step 530 of process 500; 0027 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea] and a QR code [0220-0221 — The data signal transmitted may also simply indicate a beverage ID (e.g. a QR or barcode scanned by kiosk 1200),].
Further, Ramos teaches a QR code of a beverage container [0016-0018, Fig. 1 —  The barcode 104 may be located on the beverage container 102 such that it aligns with the barcode reader 110 and can be read by the barcode reader 110 automatically… the barcode 104 may include any type of barcode that provides a unique identifier, e.g., a universal product code (UPC) barcode, a quick response (QR) code] and receiving the beverage container in a beverage container receiving area of the beverage dispenser [0016-0018, Fig. 1 — The barcode 104 may be located on the beverage container 102 such that it aligns with the barcode reader 110 and can be read by the barcode reader 110 automatically… barcode 104 may be read irrespective of the orientation of the beverage container 102 when pressed against the dispensing handle 108 (hence beverage container in a beverage container receiving area of the beverage dispenser — see Fig. 1)].
Regarding claim 18, the combination of Merali and Ramos teaches all the limitations of the base claims as outlined above. 
Further, Merali teaches that a QR code encodes a beverage type and a flavoring of the custom beverage to be dispensed [0036-0037, Fig. 2 — the mobile device additionally receives, in the application, selection by a user for a product or service in step 205… the selection may be for a dark roast coffee (type) to be obtained from a coffee-vending kiosk, and the options may include selection of one or more of milk, sugar, caramel, mocha (flavoring), and/or other additives to the coffee… in response to the selection, the application executing on the mobile device generates a QR code encoding an identifier for the user account and an identifier for the user selection in step 207; 0039-0043, Fig. 2 — the retail kiosk 21 provides the user with the product or service selected by the user through the application running on the mobile device 13 in step 219, based on the retrieved identifier for the selection communicated through the QR code; 0292 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea].
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merali and Ramos in view of Connor.
Regarding claim 19, the combination of Merali and Ramos teaches all the limitations of the base claims as outlined above. 
Further, Merali teaches that a QR code encodes an ingredient level of the custom beverage to be dispensed [0267 — users or customers can create blends on their smartphone 1300, computer 1300, or the kiosk 1200 itself. They can select ingredients or products, and ratio(s) as between those ingredients, water temperature, volume of water, sweetener (flavoring), and associated quantity of each product; 0229, Fig. 41 — processor 3100 may be configured to store the custom blend recipe to the associated user profile and databases 400, 450. For example, a electronic code (e.g. barcode or QR cord) may be generated for the custom blend and stored in the databases, and further linked to the user profiles; 0234-0237, Fig. 42 — process 600 may be implemented by processor 3100 to obtain the appropriate blend recipe from user through: 1) custom blend; 2) code scanning; or 3) menu selection at step 530 of process 500; 0027 — the device may be configured to prepare multiple outputs. Such outputs may include (a) a cup of tea].
But the combination of Merali and Ramos fails to clearly specify a carbonation level of the beverage to be dispensed.
However, Connor teaches a carbonation level of the beverage to be dispensed [0033 —  additional beverage ingredients may comprise a sweetener, flavored syrup, carbon dioxide, water, carbonated water, and/or other beverage ingredients (beverage types and flavoring). A pump and/or metering device (e.g., positive displacement pump, static mechanical flow control valve, dynamic mechanical flow control valve, shut-off valve, etc.) is coupled between each of the beverage ingredients and the nozzle 106 for controlling an amount, rate, or ratio of beverage ingredients dispensed for dispensing a selected beverage].
Merali, Ramos and Connor are analogous art.  They relate to product dispensing systems, particularly for beverages.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above beverage dispensing method, as taught by the combination of Merali and Ramos, by incorporating the above limitations, as taught by Connor.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate providing a user with their preferred beverage blend including a carbonation level, as suggested by Connor [0033, 0088].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Ruddick et al. U.S. Patent Publication No. 20200031656, which discloses a system and method for choosing and pouring beverages.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119